
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6


EMC CORPORATION
DEFERRED COMPENSATION RETIREMENT PLAN,

as amended and restated as of May 22, 2008
effective for amounts earned and vested after December 31, 2004

--------------------------------------------------------------------------------



EMC CORPORATION
DEFERRED COMPENSATION RETIREMENT PLAN,

as amended and restated as of May 22, 2008
effective for amounts earned and vested after December 31, 2004

Article 1.    INTRODUCTION

        1.1.    Adoption of Plan.    The EMC Corporation Executive Deferred
Compensation Retirement Plan was adopted effective as of January 1, 2001. The
Plan was amended and restated on December 5, 2005 and again on May 22, 2008, and
is effective, as so amended, for amounts that are subject to section 409A of the
Internal Revenue Code (the "Code") by reason of having been earned and vested
after December 31, 2004. The name of the Plan was changed from the EMC
Corporation Executive Deferred Compensation Retirement Plan to the EMC
Corporation Deferred Compensation Retirement Plan on May 22, 2008.

        1.2.    Purpose of Plan.    The Company has adopted the Plan to provide
a competitive level of retirement benefits to certain designated employees and
directors of the Company or any of its Subsidiaries by allowing them to defer
receipt of designated percentages of their Compensation and to provide, in the
sole discretion of the Company, Company Credits.

        1.3.    Status of Plan.    The Plan is intended to be "a plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees" within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, and will be interpreted and administered to the fullest extent possible
in a manner consistent with that intent.

Article 2.    DEFINITIONS

        Wherever capitalized in this Plan, the following terms are defined as
provided below, unless a different meaning is clearly required by the context:

        2.1.  "Account" means, for each Participant, the account established for
his or her benefit under Section 5.1.

        2.2.  "Administrator" means the Compensation Committee of the Board as
it may be constituted from time to time, or otherwise means a committee composed
of members of the Board or officers of the Company as may be appointed by the
Board or the Compensation Committee of the Board from time to time.

        2.3.  "Board" means the Board of Directors of the Company, as it may be
constituted from time to time.

        2.4.  "Change of Control" means any of the following: (a) a change in
the ownership of the Company, (b) a change in the effective control of the
Company, or (c) a change in the ownership of a substantial portion of the assets
of the Company, each as defined under Code section 409A(a)(2)(A)(v).

        2.5.  "Code" means the Internal Revenue Code of 1986, as amended from
time to time. Reference to any section or subsection of the Code includes
reference to any comparable or succeeding provisions of any legislation that
amends, supplements or replaces the section or subsection.

        2.6.  "Company" means EMC Corporation, a corporation formed under the
laws of The Commonwealth of Massachusetts.

        2.7.  "Company Credit" means any amount credited by the Company to a
Participant under Section 4.2.

        2.8.  "Company Credit Subaccount" means the subaccount within a
Participant's Account to which Company Credits and allocable earnings credits,
if any, are credited.

--------------------------------------------------------------------------------



        2.9.  "Company Credit Eligible Employee" means an employee of the
Company or any of its Subsidiaries selected by the Administrator as eligible for
Company Credits under Section 4.2 from among the group of highly compensated or
managerial employees of the Company or any of its Subsidiaries.

        2.10.  "Company Stock" means the Company's common stock, par value $.01
per share.

        2.11.  "Compensation" means any cash bonuses (including
Performance-Based Bonuses), cash commissions, restricted stock units ("RSUs"),
and directors' fees payable from time to time by the Company or any of its
Subsidiaries to a Participant. For each Participant, however, the Administrator
in its sole discretion may: (1) determine which specific types of Compensation
may be deferred under the Plan by the Participant; or (2) amend this
Section 2.11 to cover other types of compensation payable from time to time by
the Company or any of its Subsidiaries to a Participant, including, without
limitation, salary. Compensation does not include amounts paid to Participants
for services performed outside the United States from a non-U.S. payroll due to
a transfer of the Participant for business reasons.

        2.12.  "Disabled" or "Disability" means any condition or conditions that
(i) meet the definition of those terms under the EMC Corporation Long-Term
Disability Basic Plan, and (ii) render a Participant unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of not less than twelve (12) months.

        2.13.  "Elective Deferral" means the portion of Compensation deferred by
a Participant under Section 4.1.

        2.14.  "Elective Deferral Subaccount" means the subaccount within the
Participant's Account to which Elective Deferrals and allocable earnings credits
are credited.

        2.15.  "Elective Deferral Eligible Employee" means an employee of the
Company or any of its Subsidiaries selected by the Administrator as eligible to
make Elective Deferrals under Section 4.1 from among the group of highly
compensated or managerial employees of the Company or any of its Subsidiaries.

        2.16.  "Eligible Employee" means an employee of the Company or any of
its Subsidiaries who is a Company Credit Eligible Employee, an Elective Deferral
Eligible Employee, or both and who is on a U.S. payroll. An employee is treated
as an Eligible Employee as of the date the employee is provided with the
opportunity to defer Compensation under the Plan. If the Company or one its
Subsidiaries transfers an Eligible Employee's employment such that the employee
continues to work for the Company or any of its Subsidiaries but is providing
services outside the United States and is no longer on a U.S. payroll, then the
Participant shall no longer be an Eligible Employee.

        2.17.  "Eligible Director" means any member of the Board.

        2.18.  "ERISA" means the Employee Retirement Income Security Act of
1974, as amended from time to time. Reference to any section or subsection of
ERISA includes reference to any comparable or succeeding provisions of any
legislation that amends, supplements or replaces the section or subsection.

        2.19.  "Identification Date" means each December 31.st

        2.20.  "Participant" means any individual who participates in the Plan
in accordance with Article 3.

        2.21.  "Performance-Based Bonus" means the definition of
performance-based compensation, as defined in the regulations under
section 409A(a)(4)(B)(iii).

        2.22.  "Plan" means the EMC Corporation Deferred Compensation Retirement
Plan as set forth herein and all subsequent amendments hereto.

        2.23.  "Plan Year" means in the case of the first Plan Year, the period
beginning January 1, 2005 and ending on December 31, 2005, and thereafter, the
twelve (12)-month period ending each December 31.

--------------------------------------------------------------------------------



        2.24.  "Retirement" means a Participant's Separation from Service
resulting from retirement after the Participant has (a) attained fifty-five
(55) years of age and completed five (5) years of service with the Company and
its Subsidiaries or (b) completed twenty (20) years of service with the Company
and its Subsidiaries.

        2.25.  "Separation from Service" means a Participant's death,
Retirement, or other "separation from service" as defined under Code
section 409A(a)(2)(A)(i). A Separation from Service will not occur when a
Participant reduces his hours of employment so long as the reasonably
anticipated level of bona fide services performed is greater than or equal to
21% of the average level of bona fide services provided in the immediately
preceding thirty-six (36) months (or such shorter period as the Participant
shall have performed services).

        2.26.  "Specified Employee" means any Participant who, as of an
Identification Date, the Company determines is a specified employee under Code
section 409A(a)(2)(B).

        2.27.  "Subsidiary" or "Subsidiaries" means a corporation or
corporations in which the Company owns stock, directly or indirectly, and that
are in the same "controlled group" of corporations as the Company. "Controlled
group" is defined in Code section 414(b), except that a 50% ownership test
applies rather than an 80% percent test.

Article 3.    PARTICIPATION

        3.1.    Commencement of Participation.    Any individual who is an
Eligible Employee or an Eligible Director and who has elected to defer part of
his or her Compensation for the Plan Year in accordance with Section 4.1, or who
has been selected by the Company in its sole discretion to receive a Company
Credit in accordance with Section 4.2, will become a Participant on the date the
election or credit is made.

        3.2.    Continued Participation.    An individual who has become a
Participant in the Plan will continue to be a Participant so long as any amount
remains credited to his or her Account.

Article 4.    DEFERRALS AND CREDITS

        4.1.  Elective Deferrals.

        (a)   Election to defer.

        (1)   General.    An Elective Deferral Eligible Employee or Eligible
Director may elect to defer a designated portion of his or her Compensation to
be earned during a Plan Year by filing an election with the Administrator before
the first day of the Plan Year in which the Compensation is to be earned. This
election will become effective as of the first day of the Plan Year to which it
applies. The Administrator has the sole discretion to determine which specific
types of Compensation each Participant may defer under the Plan and to set
election deadlines, rules for irrevocability of elections, and effective dates
for such elections.

        (2)   First Year of Eligibility.    An individual who first becomes an
Elective Deferral Eligible Employee or Eligible Director on or after the first
day of any Plan Year may elect to defer a designated portion of his or her
Compensation to be earned during the Plan Year by filing an election with the
Administrator within thirty (30) days after becoming an Elective Deferral
Eligible Employee or Eligible Director. This election will be effective as of
the thirtieth day after the individual becomes an Elective Deferral Eligible
Employee or Eligible Director and will apply only to the extent the Compensation
is earned after the initial thirty (30) days of eligibility. Where a Participant
ceases to be an Elective Deferral Eligible Employee or Eligible Director and
again becomes an Elective Deferral Eligible Employee or Eligible Director, that
Participant will be treated as newly eligible and may make the election
described in the first sentence of this paragraph (2) if either of the following
applies: (i) the Participant was not an Elective Deferral Eligible Employee or
Eligible Director for at least twenty-four (24) consecutive months; or (ii) the
Participant has been paid all amounts deferred under the

--------------------------------------------------------------------------------






Plan and, as of the date of the last payment, was not an Elective Deferral
Eligible Employee or Eligible Director.

        (3)   Performance-Based Bonuses.    Notwithstanding the foregoing, the
Administrator, in its discretion, may permit a separate election to defer a
Performance-Based Bonus, and such election may be made no later than six
(6) months prior to the end of the applicable performance period; provided,
however, that such election must be made before the date that the
Performance-Based Bonus is readily ascertainable.

        (b)   Nature of Election.

        (1)   General.    Each election under this Section 4.1 for a Plan Year
or the balance of a Plan Year must be made on a form (whether written,
electronic, or otherwise) prescribed or approved by the Administrator and must
be completed and filed with the Administrator. The election form will specify
the whole percentage or flat dollar amount of each type of Compensation that is
to be deferred for the applicable Plan Year; provided, however, that the
Administrator may require that a single percentage apply to certain types of
Compensation. The election will generally be effective as of the first day of
the Plan Year to which it applies. Elections for initial years of eligibility
under Section 4.1(a)(2) are effective as of the thirtieth (30th) day after
initial eligibility. Elections for Performance-Based Bonuses will be effective
no later than six (6) months prior to the end of the applicable performance
period.

        (2)   Time and Form of Distribution.    Each Participant must indicate
on the election form when the amount to be deferred for the applicable Plan Year
is to be paid or, in the case of installments, is to commence being paid
(e.g., upon Retirement, upon a fixed distribution date under Section 6.2, or
upon a Change of Control) and the method of payment (e.g., in a single lump sum
payment, in a number of annual installments, or in any other method approved by
the Administrator).

        (3)   Irrevocability.    Except as provided in Section 4.1(c), an
election under Section 4.1(a) will become irrevocable for the applicable Plan
Year as of a date set by the Administrator that is no later than the close of
business on the date immediately before the date the election becomes effective
under (1) above.

        (c)   Election to Change Time of Distribution.    Any Participant who
has made an irrevocable election to defer Compensation under Section 4.1(a) may
make an additional election to change the time of distribution and, in the
Administrator's sole discretion, may also make an additional election to change
the form of distribution. Any election to change the time or form of
distribution cannot take effect until at least twelve (12) months after the date
of the election and must defer payment not less than five (5) years from the
date payment would otherwise be made. If a Participant changes his or her
election with respect to amounts that would be paid in installments, the
additional election must apply to all installments associated with the Plan Year
(i.e., each installment must be delayed for at least five (5) years from its
originally scheduled commencement date). Where a Participant initially elects a
fixed distribution date under Section 6.2, an election to change the timing of
the payment must be made no less than twelve (12) months before the originally
scheduled fixed distribution date.

        4.2.    Company Credits.    Notwithstanding any other provisions of the
Plan, the Company is not obligated to credit a Company Credit to the Company
Credit Subaccount of a Company Credit Eligible Employee. However, the Company
may make a Company Credit to the Company Credit Subaccount of a Company Credit
Eligible Employee in an amount the Company determines in its sole discretion.

Article 5.    ACCOUNTS; INTEREST

        5.1.    Accounts.    The Administrator will establish an Account for
each Participant consisting of an Elective Deferral Subaccount and Company
Credit Subaccount, reflecting Elective Deferrals and Company Credits,
respectively, and any adjustments. Elective Deferrals will be credited to each
Participant's Elective Deferral Subaccount as soon as administratively
practicable after the

--------------------------------------------------------------------------------



Compensation would otherwise have been paid to the Participant. A Participant's
Elective Deferrals may be taken from the Participant's Compensation and credited
to the Participant's Elective Deferral Subaccount ratably during the applicable
Plan Year or in any other manner determined by the Company; provided that such
Elective Deferrals during the Plan Year, in the aggregate, reflect the
Participant's Elective Deferrals in accordance with Code section 409A. Company
Credits will be credited to each Participant's Company Credit Subaccount at a
time the Company determines in its sole discretion. The Administrator will
provide each Participant with a statement of his or her Account as soon as
reasonably practicable after the end of each Plan Year.

        5.2.    Earnings Measurement.    The Administrator will identify one or
more funds (such as mutual funds or bank collective funds) from time to time for
the purpose of measuring earnings credits to Participants' Accounts. Each
Participant may specify—in a form and manner and with notice as the
Administrator may prescribe—which fund or funds he or she wishes to be used to
measure earnings for designated percentages of his or her Account. A deferral of
RSUs will be treated as invested in Company Stock. The Participant's directions
may be given on a prospective basis only, and the Participant may change those
directions no more than once every thirty (30) days or with some other frequency
that the Administrator prescribes. Each Participant's Account will be adjusted
from time to time (at least quarterly) to reflect the fair market value that
would be ascribed to the Account if the amounts credited to the Account were
actually invested in the funds as directed by the Participant. Any earnings
credits on Company Credits will begin to accrue as of the date the Company
designates.

        5.3.    Payments.    Each Participant's Account will be reduced by the
amount of any payment made to or on behalf of the Participant under Article 6 as
of the date the payment is made.

        5.4.    Vesting.    A Participant will at all times be 100% vested in
amounts credited to his or her Elective Deferral Subaccount. A Participant will
earn a vested interest in amounts credited to his or her Company Credit
Subaccount according to any vesting schedule that the Company adopts in its sole
discretion. However, if a Participant becomes Disabled or a Change of Control
occurs, the Participant will become 100% vested in his or her Company Credit
Subaccount.

        5.5.    Detrimental Activity.    

        (a)   Notwithstanding any other provisions of the Plan, if a Participant
engages in "Detrimental Activity" (as defined below) at any time, the
Administrator may in its sole discretion cancel or rescind at any time all
amounts, if any, credited to the Participant's Company Credit subaccount,
whether or not fully vested. Furthermore, if a Participant engages in
Detrimental Activity at any time during the twelve (12) months after the
termination of his or her employment with the Company or any of its Subsidiaries
for any reason or termination of service as a director of the Company for any
reason, as the case may be, the Company may require the Participant at any time
until the later of (A) two (2) years after the Participant's termination of
employment for any reason or termination of service as a director of the Company
for any reason, as the case may be, or (B) two (2) years after the Participant
engaged in Detrimental Activity to pay to the Company (1) an amount equal to any
distributions previously made by the Company to the Participant from his or her
Company Credit Account and (2) if the Company commences an action against the
Participant (by way of a claim or counterclaim and including declaratory claims)
in which it is preliminarily or finally determined that the Participant engaged
in Detrimental Activity or otherwise violated this Section 5.5, an amount equal
to the Company's costs and fees incurred in the action, including but not
limited to, the Company's reasonable attorneys' fees. The Company will be
entitled to set off any amounts the Participant owes to the Company against any
amounts the Company owes the Participant, including without limitation, any
amounts to be distributed from the Participant's Elective Deferral Subaccount.
This offset may be applied only at the time amounts are distributable in
accordance with the Plan's terms, except that offset for any debt incurred in
the ordinary course of the relationship between the Company or Subsidiary and
the Participant may occur on an accelerated basis as to a maximum of $5,000 in
any year.

        (b)   "Detrimental Activity" means, in the Company's sole determination,
that the Participant has, directly or indirectly, (a) become associated in any
capacity with any enterprise that is, or may

--------------------------------------------------------------------------------






be deemed to be, in competition with any business of the Company or any of its
Subsidiaries, (b) solicited, induced or attempted to induce, in any enterprise
that is competitive with the Company or any of its Subsidiaries, any customers
or employees of the Company to curtail or discontinue their relationship with
the Company or any of its Subsidiaries, (c) disclosed, communicated or misused,
to the detriment of the Company or any of its Subsidiaries, any confidential or
proprietary information relating to the Company or any of its Subsidiaries to
any person or entity not associated with the Company or any of its Subsidiaries,
(d) failed to comply with the terms of the Plan, (e) failed to comply with any
term of the Company's Key Employee Agreement (irrespective of whether the
Participant is a party to the Key Employee Agreement), (f) engaged in any
activity that results in termination of the Participant's employment for Cause
(as defined in the Company's Amended and Restated 2003 Stock Plan), (g) violated
any rule, policy, procedure or guideline of the Company or any of its
Subsidiaries, or (h) been convicted of, or has entered a guilty plea with
respect to, a crime whether or not connected with the Company or any of its
Subsidiaries.

        (c)   Notwithstanding anything herein to the contrary, this Section 5.5
does not in any way amend, modify or affect any other plan, agreement,
instrument or understanding, including without limitation, any of the Company's
equity plans, or any of the rights of the Company or any of its Subsidiaries
thereunder with respect to any Detrimental Activity or similar activity
committed by a Participant. The Company expressly reserves all of its rights
under any such other plan, agreement, instrument or understanding, and this
Section 5.5 does not constitute a waiver of any such rights.

Article 6.    PAYMENTS

        6.1.    Payment Upon Separation from Service.    Subject to Sections 6.3
and 6.4 (concerning death and Disability), a Participant who has a Separation
from Service will receive his or her vested Account balance in the manner
described in (a) below unless he or she elects, in accordance with Section 4.1,
a distribution method described in (b). A Participant may have different
distribution forms for the Elective Deferral Subaccount and the Company Credit
Subaccount. Distributions will generally be made in cash, except that
Compensation payable in Company Stock may be paid in Company Stock.

        (a)   Default Distribution Method.    Except as provided in (b) below, a
Participant's vested Account balance will be payable in a single lump sum within
ninety (90) days following the Participant's Separation from Service.

        (b)   Distribution Methods Available for Participants' (Other than
Directors) on Retirement. Participants, other than a Participant who is a
Director, whose Separation from Service results from Retirement may elect to
receive their vested Account balances under this subsection (b).

        (1)   Installments.    A Participant may elect, in accordance with
Section 4.1, to receive the vested balance of his or her Account in five (5),
ten (10), or fifteen (15) annual installments, commencing in January of the year
elected and continuing in each succeeding January until fully paid. If a
Participant fails to elect a commencement date, payments will commence in
January of the year following the Participant's Retirement. The amount of each
installment payment is determined by dividing the Participant's applicable
Account balance (adjusted through the day before the installment is paid) by the
number of installments remaining.

        (2)   Other Methods.    The Administrator, in its sole discretion, shall
have discretion to provide that a Participant may elect under Section 4.1 to
receive the balance of his or her Account at times or forms other than those
specified in this section 6.1.

        6.2.    In-Service Distribution—Payment on a Fixed Date or
Schedule.    This Section 6.2 applies only to a Participant's Elective Deferral
Subaccount. Company Credit Subaccounts are subject to the other sections of this
Article 6.

        (a)   General.    A Participant may elect, in accordance with
Section 4.1, a year as the fixed distribution date or for the commencement of
payment. Amounts subject to this election are payable in a single lump sum in
January of the year elected or in five (5), ten (10) or fifteen

--------------------------------------------------------------------------------



(15) annual installments commencing in January of the year elected. The fixed
distribution date cannot be earlier than the day after the third anniversary of
the last day of the Plan Year in which the Compensation was deferred. For
distributions payable in annual installments, the first installment will be paid
in January of the year elected, and succeeding installments will be paid in
January of the years following the year elected. The amount of each installment
is determined by dividing the Participant's applicable Account balance (adjusted
through the day before the installment is paid) by the number of installments
remaining. Any lump sum or installment distributions will generally be paid in
cash, except that Compensation payable in Company Stock may be paid in Company
Stock.

        (b)   Payment Events Occurring Before Scheduled Commencement Date.    If
a Participant's Separation from Service or Disability occurs before the fixed
distribution date, no payments will be made under this Section 6.2. The balance
of the Participant's Elective Deferral Subaccount will be paid in accordance
with the other sections of this Article 6.

        (c)   Payment Events Occurring After Installments Commence.

        (1)   If a Participant's Separation from Service occurs by reason of
Retirement after the fixed distribution date has occurred and the Participant
had elected to receive distributions under this Section 6.2 in installments,
then payments will continue be made in accordance with that election.

        (2)   If a Participant's Separation from Service occurs for any reason
other than Retirement after the fixed distribution date has occurred, and the
Participant had elected to receive distributions under this Section 6.2 in
installments, the remaining portion of the distribution will be made in a single
lump sum payment to the Participant within ninety (90) days after the
Participant's Separation from Service.

        6.3.    Payment Upon Death.    If a Participant's Separation from
Service occurs because of his or her death, both the Elective Deferral
Subaccount and the Company Credit Subaccount will be paid to the Participant's
beneficiary or estate in a single lump sum within ninety (90) days following the
Participant's death. Payments will generally be made in cash, except that
Compensation payable in Company Stock may be paid in Company Stock. A
Participant may designate a beneficiary or beneficiaries who will be entitled to
receive the balance of the Participant's Account upon his or her death. This
designation must be made on a form (whether written, electronic, or otherwise)
prescribed or approved by the Administrator and may be revoked on a form
(whether written, electronic, or otherwise) prescribed or approved by the
Administrator at any time before the Participant dies. If a Participant fails to
designate a beneficiary or no designated beneficiary survives the Participant,
then payments under this Section will be made to the Participant's estate.

        6.4.    Payment Upon Disability.    Upon the determination of a
Participant's Disability, both the Elective Deferral Subaccount and the Company
Credit Subaccount will be paid to the Participant in a single lump sum within
ninety (90) days following the Participant's Disability. Payments will generally
be made in cash, except that Compensation payable in Company Stock may be paid
in Company Stock.

        6.5.    Payment Upon a Change of Control.    A Participant may elect, in
accordance with Section 4.1, to receive the balance of his or her Account in a
single lump sum thirty (30) days following the Change of Control. Payments will
generally be made in cash, except that Compensation payable in Company Stock may
be paid in Company Stock.

        6.6.    Payment or Cessation of Deferrals Upon Unforeseeable
Emergency.    

        (a)   General.    A Participant is not generally entitled to a
distribution of any portion of his or her Account before payments are otherwise
due in accordance with the Plan and any timely election made under the Plan.
However, if a Participant has an unforeseeable emergency that results in a
severe financial hardship, the Administrator may authorize, on a
nondiscriminatory basis, a cessation of deferrals under this Plan and/or a
distribution from the Participant's Elective Deferral Subaccount in the minimum
amount required to meet the need created by the

--------------------------------------------------------------------------------



unforeseeable emergency (including any taxes or penalties due as a result of the
distribution). The distribution will be paid within seven (7) days after the
Administrator determines that the unforeseeable emergency exists under
(b) below.

        (b)   Unforeseeable Emergency.    An "unforeseeable emergency" is a
severe financial hardship to the Participant resulting: (1) from an illness or
accident of the Participant or of the Participant's spouse, beneficiary, or
dependent (as defined in Code section 152, without regard to section 152(b)(1),
(b)(2), and (d)(1)(B)); (2) from the loss of the Participant's property due to
casualty (including the need to rebuild a home following damage to the home not
otherwise covered by insurance); or (3) from other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant's control (e.g., the imminent foreclosure of or eviction from the
Participant's primary residence, the need to pay for medical expenses and
prescription drugs or funeral expenses of a spouse, beneficiary or dependent).

        The Participant must supply written evidence of the financial hardship
and must declare, under penalties of perjury, that the Participant has no other
resources available to meet the emergency. The Participant must also declare
that the need cannot be met by any of the following: (1) reimbursement or
compensation by insurance or otherwise; (2) reasonable liquidation of the
Participant's assets to the extent the liquidation will not itself cause severe
financial hardship; or (3) ceasing the Participant's deferrals under this Plan.

        (c)   Hardship Distribution Under 401(k) Plan.    In the event a
Participant receives a hardship distribution pursuant to the regulations under
section 401(k) of the Code, from the Company's 401(k) Plan, deferrals under this
Plan shall cease for a period of six months.

        6.7.    Payments to a Participant Who is or was an Eligible Director and
an Eligible Employee.    Notwithstanding anything in this Article 6 to the
contrary, if payments are to be made from a Participant's Account and the
Participant is or was both an Eligible Director and an Eligible Employee, then
the payments will be treated separately. Any payments attributable to the
portion of the balance of the Participant's Account that is attributable to
Compensation earned by the Participant as an employee of the Company or any of
its Subsidiaries will be paid in accordance with the provisions of this
Article 6 applicable to Participants who are not Eligible Directors. The portion
of the balance of the Participant's Account attributable to Compensation earned
by the Participant for his or her service as an Eligible Director will be paid
in accordance with the provisions of this Article 6 applicable to Participants
who are Eligible Directors.

        6.8.    Payments to Specified Employees.    Amounts payable under this
Article 6 upon a Specified Employee's Separation from Service, other than death,
will be paid six (6) months after Separation from Service. If the Participant
elected to receive installments upon Separation from Service, this Section will
affect only the first payment if that payment is scheduled to occur earlier than
six (6) months after Separation from Service; all other installment payments
will be paid as scheduled.

Article 7.    ADMINISTRATOR

        7.1.    Plan Administration and Interpretation.    The Administrator
shall oversee the administration of the Plan. The Administrator shall have
complete discretionary control and authority to administer all aspects of the
Plan and to determine the rights and benefits and all claims, demands and
actions arising out of the provisions of the Plan of any Participant,
beneficiary, deceased Participant, or any other person having or claiming to
have any interest under the Plan. The Administrator shall have the exclusive
discretionary power to interpret the Plan and to decide all matters under the
Plan. The Administrator also shall have the exclusive discretionary power to
adopt, amend and rescind rules and guidelines for the administration of the Plan
and for its own acts and proceedings. Such interpretation and decision shall be
final, conclusive and binding on all Participants and any person claiming under
or through any Participant, in the absence of clear and convincing evidence that
the Administrator acted arbitrarily and capriciously. Any individual serving as
Administrator, or on a committee acting as Administrator, who is a Participant,
shall not vote or act on any matter relating solely to himself or herself. When
making a determination or calculation, the Administrator shall be entitled to
conclusively

--------------------------------------------------------------------------------



rely on information furnished by a Participant, a beneficiary, or any other
person or entity. The Administrator shall be deemed to be the Plan administrator
with responsibility for complying with any reporting and disclosure requirements
of ERISA.

        The Administrator may employ such counsel, agents and advisers, and
obtain such administrative, clerical and other services, as it may deem
necessary or appropriate in carrying out the provisions of the Plan and its
duties hereunder.

        7.2.    Claims Procedure.    

        (a)   In general.    If any person believes he or she has been denied
any rights or benefits under the Plan, such person may file a claim in writing
with the Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will be given within ninety (90) days after the claim is received
by the Administrator (or within one hundred eighty (180) days, if special
circumstances require an extension of time for processing the claim, and if
written notice of such extension and circumstances is given to such person
within the initial ninety (90) day period). Notwithstanding the foregoing, if
such notification is not given within such ninety (90) or one hundred eighty
(180) day period, the claim will be considered denied as of the last day of such
period and such person may request a review of his or her claim in accordance
with Section 7.2(b).

        (b)   Appeals.    Within sixty (60) days after the date on which a
person receives a written notice of a denied claim (or, if applicable, within
sixty (60) days after the date on which such denial is considered to have
occurred) such person (or his or her duly authorized representative) may file a
written request with the Administrator for a review of his or her denied claim.
The Administrator will notify such person of its decision on review in writing.
The decision on review will be made within sixty (60) days after the request for
review is received by the Administrator (or within one hundred twenty 120 days,
if special circumstances require an extension of time for processing the
request, such as an election by the Administrator to hold a hearing, and if
written notice of such extension and circumstances is given to such person
within the initial sixty (60) day period). Notwithstanding the foregoing, if the
decision on review is not made within such sixty (60) or one hundred twenty
120 day period, the claim will be considered denied.

        The Administrator may, in its sole discretion amend or revise this
Section 7.2, provided, that the claims procedure for the Plan pursuant to which
persons may claim an interest in the Plan and appeal denials of such claims, as
amended or changed, shall meet the minimum standards of Section 503 of ERISA.

        7.3.    Claims and Review Procedure for Disability Claims.    

        (a)   In general.    If any person believes he or she has been denied
any rights or benefits due on Disability under the Plan, such person may file a
claim in writing with the Administrator. If any such claim is wholly or
partially denied, the Administrator will notify such person of its decision in
writing. Such notification will be given within forty-five (45) days after the
claim is received by the Administrator. This time period may be extended twice
by thirty (30) days if the Administrator both determines that such an extension
is necessary due to matters beyond the control of the Plan and notifies such
person of the circumstances requiring the extension of time and the date by
which the Administrator expects to render a decision. If such an extension is
necessary due to such person's failure to submit the information necessary to
decide the claim, the notice of extension will specifically describe the
required information and such person will be afforded at least forty-five
(45) days within which to provide the specified information. If such person
delivers the requested information within the time specified, any thirty
(30) day extension period will begin after such person has provided that
information. If such person fails to deliver the requested information within
the time specified, the Administrator may decide such person's claim without
that information. Notwithstanding the foregoing, if such notification is not
given within such forty-five (45) or an extended period, the claim will be
considered denied as of the last day of such period and such person may request
a review of his or her claim in accordance with Section 7.2(b).

--------------------------------------------------------------------------------



        (b)   Appeals.    Within one hundred eighty (180) days after the date on
which a person receives a written notice of a denied claim (or, if applicable,
within one hundred eighty (180) days after the date on which such denial is
considered to have occurred) such person (or his or her duly authorized
representative) may file a written request with the Administrator for a review
of his or her denied claim. The Administrator will notify such person of its
decision on review in writing. The decision on review will be made within
forty-five (45) days after the request for review is received by the
Administrator (or within ninety (90) days, if special circumstances require an
extension of time for processing the request, such as an election by the
Administrator to hold a hearing, and if written notice of such extension and
circumstances is given to such person within the initial forty-five (45) day
period). If an extension is necessary due to such person's failure to submit the
information necessary to decide the appeal, the notice of extension will
specifically describe the required information and such person will be afforded
at least forty-five (45) days to provide the specified information. If such
person delivers the requested information within the time specified, the
forty-five (45) day extension of the appeal period will begin after such person
has provided that information. If such person fails to deliver the requested
information within the time specified, the Administrator may decide such
person's appeal without that information. Notwithstanding the foregoing, if the
decision on review is not made within such forty-five (45) or ninety (90) day
period, the claim will be considered denied.

        The Administrator may, in its sole discretion amend or revise this
Section 7.3, provided, that the claims procedure for the Plan pursuant to which
persons may claim an interest in the Plan and appeal denials of such claims, as
amended or changed, shall meet the minimum standards of Section 503 of ERISA.

        7.4.    Indemnification of Administrator.    The Company shall indemnify
and defend to the fullest extent permitted by law any director, officer or
employee of the Company or its Subsidiaries who serves as the Administrator or
as a member of a committee appointed to serve as Administrator, or who assists
the Administrator in carrying out its duties (including any such individual who
formerly served in any such capacity) against any and all liabilities, damages,
costs and expenses (including attorneys' fees and amounts paid in settlement of
any claims approved in writing by the Company) arising out of or relating to any
act or omission to act in connection with the Plan, if such act or omission is
in good faith.

Article 8.    AMENDMENT, TERMINATION AND ASSIGNMENT

        8.1.    Amendments.    Prior to a Change of Control, the Company shall
have the right to amend the Plan from time to time, subject to Section 8.3, by
an instrument in writing which has been executed on its behalf by the
Administrator or by vote of the Board. No amendment to the Plan with respect to
any Participant may be made after a Change of Control without the written
consent of such Participant (or beneficiary, if applicable).

        8.2.    Termination of Plan.    The Company currently intends to
continue the Plan indefinitely. However, the Plan is voluntary on the part of
the Company and the Company expressly reserves the right to terminate the Plan
at any time, subject to Section 8.3, for any reason whatsoever. Subject to
Section 8.1, the Company from time to time may, by amendment to the Plan,
suspend the Plan or discontinue provisions thereof. The Company may terminate
the Plan at any time by an instrument in writing which has been executed on its
behalf by the Administrator or by vote of the Board. No distributions will be
made solely because the Company terminates the Plan. Payments will continue to
be made after the Plan's termination in accordance with Article 6.

        8.3.    Existing Rights.    No amendment or termination of the Plan
shall adversely affect the rights of any Participant with respect to amounts
credited to his or her Account as of the date of such amendment or termination
(subject to future adjustments as a result of investment measurements).

        8.4.    Assignment.    The rights and obligations of the Company shall
inure to the benefit of and shall be binding upon its successors and assigns.

--------------------------------------------------------------------------------



Article 9.    MISCELLANEOUS

        9.1.    Grantor Trust.    The Company may establish a trust of which the
Company is treated as the owner under Subpart E of Subchapter J, Chapter 1 of
the Code (a "grantor trust"), and may deposit with the trustee of the grantor
trust an amount of cash or marketable securities sufficient to cause the fair
market value of the assets held in the grantor trust to be not less than the sum
of the Account balances under the Plan. Notwithstanding the foregoing, nothing
in this Plan will be construed to create a trust or to obligate the Company, any
of its Subsidiaries or any other person or entity to segregate a fund, purchase
an insurance contract, or in any other way currently to fund the future payment
of any distributions or payments hereunder, nor will anything herein be
construed to give any employee or any other person any right to any specific
assets of the Company, any of its Subsidiaries or of any other person or entity.
Any distributions or payments which become payable hereunder that are not paid
out of the grantor trust shall be paid from the general assets of the Company.

        9.2.    Nature of Claim for Payment.    Each Participant and beneficiary
will be an unsecured general creditor of the Company with respect to any
distributions or payments to be made under the Plan. Nothing in the Plan will be
construed to give any person any right to any specific assets of the Company,
any of its Subsidiaries or any other person or entity.

        9.3.    Nonalienation of Benefits.    No Participant, beneficiary or any
other person having any interest under the Plan shall alienate, anticipate,
commute, pledge, encumber, assign or otherwise transfer ("Alienate") any right
or interest under the Plan, including, without limitation, with respect to
rights to or interests in any payments, distributions, claims or other benefits
which he or she may expect to receive, contingently or otherwise, under this
Plan ("Rights"). Any attempt to Alienate any Right shall be ineffective. No
Right shall be subject to any claim of, subject to attachment, execution,
garnishment or other legal process by, any creditor of such Participant,
beneficiary or other person, except pursuant to a qualified domestic relations
order that meets the requirements of Code section 414(p) and Section 206(d)(3)
of ERISA.

        9.4.    No Employment or Service Continuation Rights.    Neither the
adoption or the establishment and maintenance of the Plan, the participation in
the Plan nor any action of the Company, any Subsidiary or the Administrator,
shall be held or construed to confer upon any employee or director of the
Company or any of its Subsidiaries any right to continued employment or service
with the Company or any of its Subsidiaries, as the case may be, nor does it
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the services of any of its employees or directors at any time. Each of
the Company and its Subsidiaries expressly reserves the right to terminate or
discharge any of its employees or directors at any time.

        9.5.    Receipt and Release.    Any payment or distribution to any
Participant or beneficiary in accordance with the provisions of the Plan shall
be, to the extent thereof, in full satisfaction of all claims against the
Company, its Subsidiaries and the Administrator under the Plan, and the
Administrator may require such Participant or beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect. If
any Participant or beneficiary is determined by the Administrator to be
incompetent by reason of physical or mental disability (including minority) to
give a valid receipt and release, the Administrator may cause the payment or
payments becoming due to such person to be made to another person for his or her
benefit without responsibility on the part of the Administrator or the Company
to follow the application of such funds.

        9.6.    Severability of Provision.    If any provision of the Plan shall
be held by a court of competent jurisdiction to be invalid or unenforceable,
such invalidity or unenforceability shall passwonot affect any other provisions
hereof, and the Plan shall be construed and enforced to the fullest extent
possible as if such provision had not been included.

        9.7.    Government Regulations.    It is intended that the Plan comply
with all applicable laws and government regulations, including Code section 409A
and the Plan shall be construed, where possible, to comply with such laws and
regulations. Neither the Company, any of its Subsidiaries, nor the Administrator
shall not be obligated to perform any obligation hereunder in any case where, in
the

--------------------------------------------------------------------------------




opinion of the Company's counsel, such performance would result in the violation
of any law or regulation or failure to comply with Code section 409A. Should it
be determined that any provision or feature of the Plan is not in compliance
with Code section 409A, that provision or feature shall be null and void to the
extent required to avoid the noncompliance with section 409A.

        9.8.    Governing Law; Jurisdiction.    This Plan shall be construed,
administered, and governed in all respects under and by the laws of The
Commonwealth of Massachusetts without regard to the conflict of law provisions
thereof. The Company, the Administrator, the Participants and their
beneficiaries, and any persons having or claiming to have any interest under the
Plan submit to the exclusive jurisdiction and venue of the federal or state
courts of The Commonwealth of Massachusetts to resolve any and all issues that
may arise out of or relate to the Plan or the same subject matter.

        9.9.    Headings and Subheadings.    Headings and subheadings in this
Plan are inserted for convenience only and are not to be considered in the
construction of the provisions hereof.

        9.10.    Expenses and Taxes.    Expenses, including fees and expenses
associated with the grantor trust, associated with the administration or
operation of the Plan shall be paid by the Company from its general assets
unless, in the sole discretion of the Administrator, the Administrator elects to
charge such expenses against the appropriate Participant's Account or
Participants' Accounts. Any taxes allocable to an Account (or subaccount or
portion thereof) maintained under the Plan which are payable prior to the
distribution of the Account (or subaccount or portion thereof), as determined by
the Administrator in its sole discretion, shall be charged against the
appropriate Participant's Account or Participants' Accounts.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6

